FILED
                              NOT FOR PUBLICATION                             JUL 07 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SAMVEL KARAPETYAN; FLORA                         No. 07-74917
HOVSEPYAN,
                                                 Agency Nos. A078-366-060
               Petitioners,                                  A078-366-061

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                                                        **
                              Submitted June 29, 2010

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Samvel Karapetyan and his wife, natives and citizens of Armenia, petition for

review of the Board of Immigration Appeals’ order dismissing their appeal from an

immigration judge's decision denying their application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes that this case is suitable for
decision without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence an adverse

credibility determination, Soto-Olarte v. Holder, 555 F.3d 1089, 1091 (9th Cir. 2009),

and we deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies between Karapetyan’s testimony that he was a member of

the Pentecostal Christian Church and the conflicting certificate he submitted to prove

his membership. See Goel v. Gonzales, 490 F.3d 735, 739 (9th Cir. 2007) (“We have

held inconsistencies between testimonial and documentary evidence to be proper basis

for an adverse credibility finding.”). Substantial evidence also supports the agency’s

adverse credibility determination based on Karapetyan’s omission in his asylum

application of his alleged escape to Poland for a period of two years, and of the

alleged incident wherein the police pushed his pregnant wife causing the death of his

unborn child. See Kim v. Holder, 595 F.3d 1050, 1056-57 (9th Cir. 2010) (the

omissions of significant events or dramatic incidents “constitute substantial evidence

to support the BIA’s adverse credibility determinations.”). Additionally, substantial

evidence supports the agency’s determination that Karapetyan failed to provide any

evidence corroborating his claim that he was harmed in Armenia. See Sidhu v. INS,

220 F.3d 1085, 1090 (9th Cir. 2000) (“the applicant’s failure to corroborate his

testimony can be fatal to his asylum application”).      In the absence of credible




                                          2
testimony, petitioners’ asylum and withholding of removal claims fail. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Lastly, respondents do not challenge the denial of CAT relief in their opening

brief. Accordingly, they have waived that claim. Castro-Perez v. Gonzales, 409 F.3d
1069, 1072 (9th Cir. 2005).

      PETITION FOR REVIEW DENIED.




                                         3